UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6030


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LEONARD O’BRIEN PARKER, a/k/a Leonard O’Brien Parris,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.         Martin K.
Reidinger, District Judge. (2:06-cr-00002-MR-1; 2:13-cv-00010-
MR)


Submitted:   April 17, 2014                 Decided:   April 22, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leonard O’Brien Parker, Appellant Pro Se.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Leonard O’Brien Parker seeks to appeal the district

court’s    orders    dismissing         as   untimely         his   28    U.S.C.    § 2255

(2012) motion and denying his Fed. R. Civ. P. 59(e) motion to

alter or amend that judgment.                    The orders are not appealable

unless    a    circuit       justice    or   judge    issues        a    certificate    of

appealability.      28 U.S.C. § 2253(c)(1)(B) (2012).                     A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                        28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on the merits, a

prisoner       satisfies        this    standard         by     demonstrating         that

reasonable      jurists        would    find      that    the       district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                    When the district court

denies     relief       on     procedural        grounds,       the      prisoner     must

demonstrate      both    that     the    dispositive          procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                Slack, 529 U.S. at 484-85.

              On appeal, we confine our review to the issues raised

in the Appellant’s brief.                See 4th Cir. R. 34(b).                    Because

Parker’s informal brief does not challenge the basis for the

district      court’s    disposition,        Parker      has    forfeited      appellate

review of the district court’s orders.                    Accordingly, we deny a

                                             2
certificate   of    appealability     and   dismiss       the   appeal.      We

dispense   with     oral   argument   because      the    facts   and     legal

contentions   are   adequately   presented    in    the    materials      before

this court and argument would not aid the decisional process.



                                                                    DISMISSED




                                      3